                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT VOORHEES                                           CIVIL ACTION
             Plaintiff,

                 v.

EDUCATIONAL COMMISSION FOR                                NO. 19-1761
FOREIGN MEDICAL GRADUATES,
              Defendant.

                                         ORDER

       AND NOW, this 6th day of March, 2020, upon consideration of Defendant’s Motion to

Dismiss Plaintiff’s Complaint (Document No. 6, filed June 5, 2019), Plaintiff’s Memorandum of

Law in Opposition to Defendant’s Motion to Dismiss Plaintiff’s Complaint (Document No. 9,

filed July 3, 2019), Defendant’s Reply Memorandum of Law in Further Support of its Motion to

Dismiss Plaintiff’s Complaint (Document No. 12, filed July 16, 2019), following a Hearing on

March 3, 2020, for the reasons stated in the accompanying Memorandum dated March 6, 2020,

IT IS ORDERED that defendant’s Motion to Dismiss is DENIED.

       IT IS FURTHER ORDERED that a preliminary pretrial conference will be scheduled

in due course.

                                                   BY THE COURT:

                                                   /s/ Hon. Jan E. DuBois

                                                      DuBOIS, JAN E., J.
